DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 16-28 in the reply filed on 03/29/21 is acknowledged.  The traversal is on the ground(s) that “the written opinion of the international searching authority” did not determine a lack of unity”.  Applicant further asserts that said written opinion did not reject claims 3-4, 6-7 and 11-15. This is not found persuasive because said written opinion did find that that claims 1-2, 5 and 8-10 were NOT patentable over a prior-art reference. Said claim 1, is virtually the same as pending independent claim 16. Furthermore, the Patent Office’s lack of unity position is supported by the prior-art rejections set forth below.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-17, 20-23 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouwanssi et al. U.S. Patent Application Publication No: 2015/0232672 A1 in view of Aoyama et al. WO 96/36747.
Ouwanssi et al. teach a composition and a method for preparing an organic protective coating on a Cr(lll) conversion layer which is localized on aluminum or an aluminum alloy to enhance corrosion protection. The composition is an alkaline aqueous solution which contains 0.01 to 6.0 g/L of at least one corrosion inhibitor, 0.01 to 30 g/L of a buffering agent and 0 to 4.0 g/L of at least one organic film former. According to the method of the present invention, the composition is used for post-treating of a Cr(lll) conversion layer on aluminum or an aluminum alloy and on anodized aluminum or an anodized aluminum alloy, see abstract and [0016]-[0018]. 
The aluminum alloy is preferably an aluminum copper alloy, see [0029]
The pH of the composition is from 7 to 11, preferably in the range of 9 to 10, see [0027].
A preferred type of corrosion inhibitors are triazoles, such as tolytriazole, benzotriazole, see [0035]. 
According to the present invention, the organic film forming agent may be selected from the group consisting of water-soluble polyvinyl compounds, polyacrylic compounds and polyurethane compounds, preferably soluble polyvinyl alcohols, more preferably partially hydrolyzed polyvinylalcohol, especially Mowiol 4-88.RTM.. Mowiol 4-88.RTM. is a polyvinyl alcohol (PVA) prepared by partial hydrolysis. It has been discovered that Mowiol 4-88.RTM. is particularly advantageous since it forms a thin film which does not modify the conductivity of the deposited layer.”. [Emphasis added].
As an aside, Ouwanssi et al.’s examples use Mowiol 4-88 as the film forming agent. Since Mowiol 4-88 is a polyvinyl alcohol, it is deemed to have some wetting properties.
Ouwanssi et al. differs from applicant’s claimed aqueous composition in that there is no direct disclosure to where the triazole corrosion inhibitor is specifically selected to be at least one of 2-aryl-triazole, as set forth in applicant’s independent claim 16. 
Aoyama et al. discloses aqueous liquid compositions for treating copper-containing metal surfaces, in which the aqueous composition used comprises an organosilane (organic film forming agent, 0,01 to 30 wt.%) and a corrosion inhibitor. Specific corrosion inhibitor compounds mentioned are: tolytriazole, and 2-phenyl-1,2,3-triazole (which is a 2-aryl triazole), used at 0.01 to 5 wt.%, see page 7, lines 4-8 and page 8, lines 22-32. 
It would have been obvious to one having ordinary skill in the art to use the disclosure of the secondary reference to Aoyana et al. as strong motivation to actually copper-containing metal surfaces, which would make it a very useful corrosion inhibitor for Ouwanssi et al.’s aluminum-copper alloy surfaces.   
Furthermore, Aoyana et al. discloses the general functional equivalence between tolytriazole and 2-phenyl-1,2,3-triazole as effective corrosion inhibitors for treating  copper-containing metal surfaces. As such, Aoyana et al. provides strong motivation to actually substitute a 2-phenyl-1,2,3-triazole corrosion inhibitor for a tolytriazole corrosion inhibitor disclosed by Ouwanssi et al. in section [0035]. 

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouwanssi et al. U.S. Patent Application Publication No: 2015/0232672 A1 in view of Aoyama et al. WO 96/36747 and further in view of Peffer et al. U.S. Patent Application Publication No.: 2011/0008625 A1.
Ouwanssi et al. and Aoyama et al. have both been described above, and this rejection builds on said combination. 
Peffer et al. process for applying a coating on aluminum substrates by anionic or cationic electrodeposition of an electrodeposition coating including an aqueous dispersion of one or more lanthanide series elements having a +3/+4 oxidation state and phosphated epoxy resin made by phosphating a polyepoxide with both phosphoric 
Section [0030] states the following: “In preparing the low temperature curable composition of the invention, the above ingredients can be admixed in water in any convenient manner. Typical coating additives such as pigments, fillers, corrosion inhibitors, anti-oxidants, flow control agents, surfactants and the like can be employed herein.’. 
In section [0031] triazoles and derivatives of triazoles are discloses to be especially preferred corrosion inhibitors, and said can be used either alone or in combination with each other. A specifically discloses preferred species of a triazole is 4-methyl-2-phenyl-1,2,3-triazole.            It would have been obvious to one having ordinary skill in the art to use Peffer et al.’s disclosure of 4-methyl-2-phenyl-1,2,3-triazole as a highly effective corrosion inhibitor for aluminum and/or aluminum-containing substrates, as strong motivation to actually use 4-methyl-2-phenyl-1,2,3-triazole in combination with another triazole corrosion inhibitor, such as Aoyama et al.’s  2-phenyl-1,2,3-triazole corrosion inhibitor in Ouwanssi et al.’s aqueous coating composition for the benefits it would impart. Please note that the courts have constantly declared that to use two or more components together for the same purpose they are individually taught to be useful is not patentable outside a showing of unexpected and superior results, see In re Kerhoven, 205 USPQ 1069 (CCPA 1980). 

Allowable Subject Matter


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1761